PER CURIAM.
Appellants appeal from a final summary judgment entered in favor of appellees in an action to recover damages for personal injuries.
We do not feel it necessary to set out all the facts leading up to this appeal. In short, appellants claim that the trial court erred in entering the summary judgment and holding as a matter of law that appel-lees, as owner and contractor of a bulkhead, breached no duty to appellants, the operator and occupant of a vessel, when they failed to place lights or warning signals on the bulkhead.
The evidence before the trial judge conclusively established that the bulkhead was not channelward of the established federal bulkhead line; the channel itself was clearly marked and lighted; appellants were traveling well outside the channel into the area occupied by the bulkhead; all necessary permits and specifications had been secured and approved by the Trustees of the Internal Improvement Fund, the United States Army Corps of Engineers and the City of Jacksonville; and neither the specifications, plans nor permits required any lighting or other warning devices on the construction. Under such circumstances, it cannot be said that the trial court erred in entering summary judgment in appellees’ behalf and holding as a matter of law that appellees violated no duty owed to either of the appellants.
Accordingly, the judgment below is affirmed.
JOHNSON, C. J. and WIGGINTON and RAWLS, JJ., concur.